Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 12, 2017

The Court of Appeals hereby passes the following order:

A17A0931. CRAIG JOHNSON v. THE STATE.

      Craig Johnson was convicted of murder and felony murder and sentenced to
life imprisonment without parole. He appealed to this Court from the trial court’s
denial of his motion for new trial. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crimes of murder and felony murder, jurisdiction is proper in the
Supreme Court. See OCGA § 16-5-1 (a), (c), (e) (1); Neal v. State, 290 Ga. 563, 572
(722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v. Thornton, 253
Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court to transfer “all cases in
which either a sentence of death or of life imprisonment has been imposed upon
conviction of murder”). Accordingly, Johnson’s appeal is hereby TRANSFERRED
to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/12/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.